Citation Nr: 0400283	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  97-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for a psychiatric disorder, classified as anxiety 
neurosis, for the period prior to April 16, 2002.  

2.  Entitlement to an increased rating in excess of 70 
percent for a psychiatric disorder, classified as 
schizophrenia, undifferentiated type, with depressive 
features, for the period on and subsequent to April 16, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from October 1985 to January 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and February 1997 
rating decisions by the San Juan, Puerto Rico, Regional 
Office (RO), which respectively confirmed a 30 percent 
evaluation for anxiety disorder and denied a total rating 
based upon individual unemployability.  VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-130 (1996-2003).  In August 
1997, appellant cancelled an RO hearing that had been 
scheduled.  

In June 1999, the Board remanded the case to the RO for 
additional evidentiary development.  Subsequently, a June 
2003 rating decision granted a total rating based upon 
individual unemployability (thereby rendering that issue 
moot); reclassified the psychiatric disorder as 
schizophrenia, undifferentiated type, with depressive 
features; and increased the evaluation for said disorder from 
30 percent to 70 percent, effective April 16, 2002.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has 
reframed the appellate issue as two issues delineated on the 
title page of this decision.  

Said appellate issues will be REMANDED to the RO via the 
Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.


REMAND

With respect to the increased ratings appellate issues, the 
appellant filed a claim for an increased rating for the 
service-connected psychiatric disability in a September 1996 
written statement.  VA subsequently amended its regulations 
for rating mental disorders, effective November 7, 1996.  
However, although the RO provided appellant a Statement of 
the Case and Supplemental Statements of the Case, only the 
amended rating criteria were included.  It is the Board's 
opinion that the old version of the VA's rating schedule for 
rating mental disorders effective prior to November 7, 1996 
is applicable with respect to said appellate issues.  Due to 
this procedural due process deficiency, the case requires a 
remand for the RO to consider the old criteria, and issue 
appellant an appropriate Supplemental Statement of the Case 
which includes the old version of the applicable rating 
criteria for rating mental disorders, if the benefits sought 
are not granted.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should readjudicate the issue 
using the old criteria.  If the benefits 
sought are not granted, the RO should 
issue appellant an appropriate 
Supplemental Statement of the Case which 
includes the old version of the 
applicable rating criteria for rating 
mental disorders.  

2.  The RO should, as appropriate, review 
any additional evidence submitted and 
readjudicate the appellate issues, under 
all appropriate statutory and regulatory 
provisions, including the old and new 
versions of the rating criteria for 
rating mental disorders for the 
applicable periods.  However, it should 
be pointed out that the amended rating 
criteria may not be applied to a claim 
prior to the effective date of the 
amended regulation (in this case November 
7, 1996).  See 38 U.S.C.A. § 5110(g) 
(West 2002); Rhodan v. West, 12 Vet. App. 
55 (1998).  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




